DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
Page 9 line 19 "fist" should be replaced with "first".
Page 3 line 13 “the first drive” should be “the first drive member”.
Page 3 line 18 “the second drive” should be “the second drive member”.
Page 4 line 19 “corresponding to the threaded aperture” should be replaced with “corresponding to each threaded aperture”.
“a through hole” should be replaced with “a plurality of through holes”.
Page 4 line 18 “a fourth hole located corresponding to the threaded hole” should be replaced with “a plurality of fourth holes located corresponding to the plurality of threaded holes”.
The two end pieces and their springs as shown in the drawing should be referred to with separate names. For instance a first end piece and a second end piece. Drawings should reflect this.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “176” and “175” has been used to designate both the first end piece and first spring and the  and second spring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
  On page 19 (page 2 of the claims) line 14 "from one recesses area" should be replaced with "from one recessed area". 
On page 20 line 4 “the first drive” should be replaced with “the first drive member”.
On page 20 line 5 “that fist drive” should be replaced with “that first drive”.
On page 20 line 9 “the second drive” should be replaced with “the second drive member”.
On page 21 line 11 “corresponding to the threaded aperture” should be replaced with “corresponding to each threaded aperture”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, on page 18 lines 13-14 the statement is made “the cover including a through hole through which the rods extend” however multiple rods would require multiple through holes, it is unclear how multiple rods would extend through the through hole.
For the purposes of examination it is assumed that “a through hole” is replaced with “a plurality of through holes”.
In further regards to claim 1, on page 19 lines 17-18, “the protrusion extending from the link and engaged with the first and second slots” is indefinite as it is unclear how a singular protrusion can engage both the first and second slots. It is unclear from the language how many slots the protrusion is engaging. Two of each of the first and second slots are claimed.
For the purposes of examination it is assumed that the protrusion extends from the link and is engaged with one of either the first or second slots.
In further regards to claim 1, on page 20 line 4 claim 1 recites the limitation "the first and second cylinders".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination it is assumed to read “a first cylinder and a second cylinder”.
In further regards to claim 1, on page 21 lines 10-11 recites the limitation “a fourth hole located corresponding to the threaded hole”. It is unclear, since there is a plurality of threaded holes, how a fourth hole could corresponding to them.

In further regards to claim 1, on page 21 line 14, it is unclear if the biasing spring is the same or different from the spring and end piece mentioned in lines 6-7. 
For the purposes of examination they are assumed to be different.
In further regards to claim 1, on page 21 line 20 and page 2 line 5, The statements are respectively made that “a first positioning hole with which the end piece is engaged” and “a second positioning hole with which the end piece is engaged”. It is unclear whether or not these are the same end piece somehow engaging both the positioning holes, or if it is two separate end pieces.
For the purposes of examination they are assumed to be separate.
In regards to claims 5-6, they are considered rejected as they depend on rejected claim 1.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	In regards to claim 1, No prior art has been found that read on the claims, nor has any combination been found that would be considered obvious to modify.
	For example a similar latching mechanism was found by Kotterheidt DE 19839043 A1 however he does not teach a casing that reads on the entirety of the limitations in the claim. Latching devices such as Chang et al US 20140265362 A1 teach a similar case but still does not teach all the limitations in regards to the case. Furthermore it would not have been obvious to modify Chang’s case in order to meet these limitations.
	All things considered the contents of claim 1 is considered to be allowable over the prior art.
In regards to claims 2-6, as independent claim 1 is considered allowable, so are dependent claims 2-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Huang US 20160153213 A1 - similar cylinder attachment.
Chang et al. US 20080072635 A1 – similar latch and faintly similar cover.
DE 202014009557 U1 – teaches a similar placement of restriction slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675